                   Case 20-11100     Doc 38     Filed 10/21/20     Page 1 of 1

                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF MARYLAND

In re:                                      *
ROBIN GODSHELL                              *        Case No.: 20-11100
                                            *
               Debtor                       *        Chapter 13
                                            *
*       *      *        *    *       *      *        *     *       *        *    *     *

                                 WITHDRAW OF DOCUMENT

Dear Clerk:

     Please let the record reflect that the above captioned Debtor requests the Response,
Document # 34, filed September 23, 2020 be WITHDRAWN.

        Thank you for your courtesies.
                                            /s/Nicholas J. Del Pizzo, III
                                            Nicholas J. Del Pizzo, III, 24666
                                            7222 Holabird Avenue
                                            Baltimore, MD 21222
                                            410-288-5788
                                            email: njdelpizzo@aol.com
                                            Attorney for Debtor


                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 21th day of October, 2020, I reviewed the Court's
CM/ECF system and it reports that an electronic copy of the Withdraw of Document will be
served electronically by the Court's CM/ECF system on the following:


    •   Christopher Tadeus Peck cpeck@mtglaw.com, ecfnotifications@mtglaw.com
    •   Robert S. Thomas ECF@ch13balt.com, rthomas13@ecf.epiqsystems.com


      I HERBY FURTHER CERTIFY that on the 21th day of October, 2020, a copy of the
Withdraw of Document was also mailed first class mail, postage prepaid to:

 Office of the US Trustee        Robin Godshall                   Patricia A. Worley
 101 W. Lombard St.              314 Pinewood Road                314 Pinewood Road
 Suite 2625                      Dundalk, MD 21222                 Dundalk, MD 21222
 Baltimore, MD 21201             Debtor


                                            /s/Nicholas J. Del Pizzo, III
                                            Nicholas J. Del Pizzo, III
